Holmes, J.,
dissenting. The syllabus of the majority opinion here should be:
“Where a policy of insurance contains reasonably specific language excluding other motor vehicles owned by an insured from the uninsured motorist provision of the policy, such exclusion is valid, and not contrary to the public policy contained in R. C. 3937.18. (Orris v. Claudio, 63 Ohio St. 2d 140, approved and followed.)”
Due to the revolving door syndrome here evidenced by this *604court, we again renounce the doctrine of stare decisis, retrace our steps and pronounce law contrary to that which this court has most recently established.
The observations expressed by this court in Orris, regarding the right to reasonably contract as to the extent of the coverage of the uninsured motorist provision of an automobile insurance policy, are equally applicable here. More precisely, in the contractual sense, the exclusionary provisions of the policy may be applied here with even more firm basis than in Orris. In Orris, the insured was the contracting party who had paid the premiums on the covered automobile. Here, the son, Terry Ady, is not the contracting party, but simply an “insured” by reason of the extended coverage. Is it reasonable to conclude that the one who purchases the policy does so with the intent that he is purchasing less coverage for himself than for the other insureds within the policy? I think not.
Further, the father’s contract of insurance in this case covered a Ford pickup truck, not a motorcycle owned by his son. Can it reasonably be assumed that the insurer and its policyholder, based upon the premium paid, had intended that the insurance contract was to cover a motorcycle which would require double the amount of the premiums for the covered vehicle? Again, my answer must be in the negative.
Additionally, it should be noted that if the policyholder had wished to cover his son, or others, who were driving their own motor vehicles, he could have done so by specifying his son, or others, as “designated insureds” within the body of the insurance policy. With such a designation, pursuant to section I, paragraph (b) of the policy, the named insured, or any relative living in the same household, would specifically not be excluded from coverage where injuries were occasioned while occupying or if struck by a highway vehicle owned by a designated insured or his relatives.
In construing the mandates of the General Assembly insofar as the offering of uninsured motorist coverage in Ohio is concerned, we must not unduly restrict the free right of contract, and must allow for a certain amount of latitude for the exercise of discretion on the part of the policyholder as to the desirable extent or breadth of coverage for which he is willing, or able, to pay the premiums.
*605It is my view that neither the holding in Orris, nor my position here, does violence to the prior pronouncements of this court in this general area of uninsured motorist coverage. The principal argument of the appellees herein is that the prior law, as established by this court in Curran v. State Automobile Mutl. Ins. Co. (1971), 25 Ohio St. 2d 33, and Grange Mut. Cas. Co. v. Volkmann (1978), 54 Ohio St. 2d 58, dictates that we find uninsured motorist coverage for Terry Ady in his father’s insurance policy. I cannot agree with this argument in that it is my view that the holdings in those cases may be reasonably distinguished from the facts and my position in the instant case.
In Curran, the injured claimant, Mary D. Curran, was involved in an accident while riding as a passenger in a friend’s automobile which had uninsured motorist coverage, including coverage of passengers. Curran had obtained uninsured motorist coverage under her own automobile policy from which she sought recovery for injuries suffered in the accident. Her insurer denied coverage because her policy contained a provision excluding coverage when “other insurance” was available for indemnification of the insured. This court held that such “other insurance” clause in an uninsured motorist coverage was repugnant to R. C. 3937.18. The court further held that where the insured had collected her pro-rata share of the primary coverage for the indemnification of her injuries, she was entitled to collect for the balance of her injuries to the extent of the policy limits on her own insurance policy as the secondary coverage for the uninsured motorist damage.
In Curran, unlike the present case, Curran was an insured passenger in the insured automobile owned by the named insured. Coverage was provided by virtue of the specific terms in the policy, as it would have been under the policy in this case. Further, since Curran paid a premium for her own uninsured motorist coverage, this court logically held that as secondary coverage her insurance carrier could not deny indemnification for the balance of Mary Curran’s injuries. Here, if the son had been a passenger in his father’s automobile and sustained injuries, there is no question that, according to Curran, he could have recovered the amount of his injuries to the limits of his father’s policy and his own policy. Here, *606however, because of the exclusionary clause of his father’s policy, the appellee was not riding in an “insured vehicle” under such policy at the time of the accident. He was, however, at the time riding in an insured vehicle under his own policy of insurance, and he in fact had recovered indemnification under such policy.
In Volkmann, supra, this court held that an insured who owns more than one motor vehicle, and purchases separate policies of insurance on each from the same insurer, may “stack” all the uninsured motorist coverages for which a separate premium had been paid, provided that the recovery is limited to the actual losses of the insureds, but that no pyramiding of policy limits would be countenanced. This court held that in such a situation the insurer may not avoid full indemnification of its insured for losses sustained by including in each insurance contract an “other owned vehicle” exclusion, as such would be repugnant to public policy as expressed in R. C. 3937.18.
Here, unlike the facts in Volkmann, we are not dealing with an “other owned vehicle” of the named insured, or of the other insureds, upon which uninsured motorist coverage had been contracted for with the insurer. Instead, we are confronted with the facts that the other owned vehicle was one owned by an insured, a relative living in the same household, upon which other owned vehicle, a motorcycle, Terry Ady had obtained a policy of insurance with another insurance carrier. The insurer of such motorcycle did in fact meet its responsibilities under the provisions of such contract.
The court’s basic justification in Volkmann for this “stacking” of the coverage of the separate policies was that the insured had paid three separate premiums for each of his three automobiles, and therefore those who were insured under such policies should not be denied the coverage under all such policies with the insurance carrier to the extent of damages sustained.
My determination here does nothing to abrogate the holding in Volkmann, but it is important to note that because of an amendment to R. C. 3937.18, effective June 25, 1980, that holding would no longer be viable or have force and effect *607in Ohio. This amendment added subsection (E) to R. C. 3937.18, which reads:
“Any automobile liability or motor vehicle liability policy of insurance that includes uninsured motorist coverage may include terms and conditions that preclude stacking of uninsured motor vehicle coverages.”
Although this amendment to R. C. 3937.18 would not influence my decision in this matter, it does indeed evidence a legislative pronouncement of public policy regarding the validity of the principle of reasonable contractual allowance between the insurer and the insured in the provision of uninsured motorist coverage.
Based on the foregoing, I would hold that the uninsured, motorist provision of this policy as contracted for by the parties is a reasonably valid one under the law. An exclusion of an owned automobile of this insured, who is living in the same household as the named insured and which automobile is not insured under the policy of the named insured, was a subject of negotiation and contract by the parties and is not contrary or repugnant to R. C. 3937.18.
Accordingly, I would reverse the judgment of the Court of Appeals.
Locher and Krupansky, JJ., concur in the foregoing dissenting opinion.